JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00542-CV

                            BRAZORIA COUNTY, Appellant

                                           V.

              EUGENE ELDRIDGE AND RAYMOND PERRY, Appellees

     Appeal from the 149th District Court of Brazoria County. (Tr. Ct. No. 69510).

       This case is an appeal from the order denying Brazoria County’s plea to the
jurisdiction signed by the trial court on June 10, 2105. After submitting the case on the
appellate record and the arguments properly raised by the parties, the Court holds that
there was reversible error in the trial court’s order. Accordingly, the Court reverses the
trial court’s June 10, 2015 order. The Court further renders judgment dismissing the
claims of Eugene Eldridge and Raymond Perry.

       The Court orders that the appellees, Eugene Eldridge and Raymond Perry, jointly
and severally, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered October 8, 2015.
Panel consists of Justices Jennings, Higley, and Brown. Opinion delivered by Justice
Higley.